               Case 3:20-cv-05879-JRC Document 4 Filed 09/02/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
        CAROL L. PAK,
 7
                                                              CASE NO. 3:20-cv-05879-JRC
                               Plaintiff,
 8
                                                              ORDER GRANTING
                v.                                            PLAINTIFF’S APPLICATION TO
 9
                                                              PROCEED IN FORMA PAUPERIS
        COMMISSIONER OF SOCIAL
10
        SECURITY,
11                             Defendant.
12
            Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff
13
     does not appear to have funds available to afford the $400.00 Court filing fee.
14
            The Clerk is directed to issue summonses submitted by plaintiff to enable proper service
15
     of the complaint. Plaintiff is responsible for serving the complaint and summonses and must file
16
     proof of service as required by Rule 4 of the Federal Rules of Civil Procedure. Plaintiff may
17
     effectuate service electronically as detailed in General Orders 04-15 and 05-15, by sending a
18
     copy of the summonses and complaint, along with plaintiff’s identifying information, by email to
19
     USAWAW.SSAClerk@usdoj.gov.
20
            Dated this 2nd day of September 2020.
21

22                                                        A
                                                          J. Richard Creatura
23
                                                          United States Magistrate Judge
24
     ORDER GRANTING PLAINTIFF’S
     APPLICATION TO PROCEED IN FORMA
     PAUPERIS - 1
